Citation Nr: 1718700	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-17 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right upper extremity carpal tunnel syndrome (CTS).

2.  Entitlement to service connection for left upper extremity CTS.	

3.  Entitlement to an initial rating in excess of 30 percent prior to March 30, 2016, and to a rating in excess of 60 percent beginning March 30, 2016, for coronary artery disease (CAD).

4.  Entitlement to an initial rating in excess of 10 percent for hypertension.

5.  Entitlement to an initial rating in excess of 20 percent for left knee disability other than instability ("left knee disability").

6.  Entitlement to an initial rating in excess of 10 percent for left knee instability.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).
ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active air service from February 1972 to February 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2009, November 2010, and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a May 2016 rating decision, the Veteran was granted entitlement to a separate compensable rating for left knee instability and assigned a 60 percent rating for CAD, effective March 30, 2016.  Neither rating represents a full grant of the benefit sought on appeal.  However, the Board has limited its consideration accordingly.  

This case was previously before the Board, most recently November 2015, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Neither right nor left upper extremity CTS is etiologically related to the Veteran's active service and an organic disease of the nervous system was not present to a compensable degree within one year of separation from such service.

2.  Prior to June 20, 2012, the Veteran's CAD was manifested by a workload of 7 metabolic equivalents of task (METs), dyspnea on moderate exertion, and occasional left-sided chest pain.

3.  Beginning June 20, 2012, the Veteran's CAD has been manifested by a workload of greater than 3, but not greater than 5 METs; dyspnea; angina; and chest pain.

4.  The Veteran's service-connected disabilities do not render him unable to obtain and maintain gainful employment.


CONCLUSIONS OF LAW

1.  Right upper extremity CTS was not incurred in or aggravated by active service, and an organic disease of the nervous system may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Left upper extremity CTS was not incurred in or aggravated by active service, and an organic disease of the nervous system may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for a rating of 60 percent, but not higher, for CAD have been met beginning June 20, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7017 (2016).

4.  The criteria for an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (b) (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2016).

5.  The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for Bilateral Upper Extremity CTS

The Veteran has asserted that he has CTS of the right and left upper extremities as a result of administrative work in active service.  A review of the Veteran's DD Form 214 shows that his military occupational specialty (MOS) while in active service was administrative specialist.  Additionally, the Veteran has reported that he first experienced numbness and tingling in the hands while he was in active service.  The Veteran has also reported that he received treatment for pain and discomfort in his hands at the Davis-Monthan Air Force Base hospital from 1974-1976.  He also reported that he received treatment for hand pain and discomfort at the Charleston VA Medical Center in June/July 1997.  The Board notes that there are no treatment notes of record from either instance of reported treatment.

Service treatment records (STRs) show that the Veteran was seen in medical for complaints of a left wrist injury as a result of lifting.  He was diagnosed with left wrist sprain at that time.  However, STRs are silent for complaints of, or treatment for, symptoms which could be associated with a diagnosis of CTS.  In November 1975, the Veteran was afforded a separation examination.  At that time, the Veteran reported a plethora of in-service medical ailments.  However, there is no indication from the separation examination report that the Veteran reported numbness or other symptoms of CTS in either wrist at the time of the examination.

In August 2010, the Veteran was seen at the VA Medical Center for an occupational therapy consultation.   At that time, the Veteran reported a history of numbness and tingling in his hands for many years, but that the symptoms had gotten progressively worse in the past two years.  The Veteran reported a recent history of waking up in the morning with his hands feeling swollen and stiff.  The examiner noted that clinical symptoms were consistent with median nerve neuropathy and recommended that the Veteran have an electromyography (EMG) for an accurate diagnosis.  In November 2010, the Veteran underwent the recommended EMG at the VA Medical Center.  The EMG revealed median nerve neuropathy.  

At a January 2011 VA examination, the Veteran reported that he suffered trauma to the left wrist while in service and that he had experienced weakness and numbness of the wrists since that time.  The examiner cited to the November 2010 EMG report and diagnosed bilateral upper extremity CTS.  The examiner opined that bilateral CTS was not caused by or the result of an in-service injury, event, or illness.  In this regard, the examiner noted that there was no record of treatment of evaluation of CTS prior to 2010, more than 30 years following the Veteran's separation from active service.  The examiner also noted that while there was an in-service injury to the left wrist while the Veteran was in active service, the CTS occurred in both wrists at the same time, which indicated a repetitive injury rather than trauma.  

The Board notes that the Veteran is generally competent to report when he first experienced symptoms of carpal tunnel syndrome.  However, once evidence is determined to be competent, the Board must determine whether that evidence is also credible.  Competency is a legal concept determining whether testimony may be heard and considered, and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he is an interested party and stands to gain monetary benefits.  However, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Here, the Board finds that the Veteran's statements that he has experienced symptoms of CTS since his active service are not credible.  Specifically, his statements are inconsistent with the other evidence of record.  The Board notes that there is no record of treatment for CTS, or even symptoms which could be associated with a diagnosis of CTS, while the Veteran was in active service.  While the Board acknowledges that not all symptoms are always reported to medical during active service, that is not likely to be the case for this particular Veteran.  In this regard, the Board notes that the evidence of record shows that the Veteran actually received a fair amount of treatment for various ailments while he was in active service.  However, there is no evidence in the STRs showing that the Veteran was ever seen for complaints of hand numbness and/or pain.  Further, the Veteran did not make complaints of hand numbness and/or pain at the time of his 1975 separation examination.  Given the wealth of STRs of record, the Board finds it unlikely that the Veteran would not have also reported to medical for treatment of hand numbness and/or pain during service if he had in fact been experiencing such symptoms.  

Further, there is no documented evidence of record indicating that the Veteran ever sought treatment for experienced hand numbness and/or pain until 2010, more than 30 years following his separation from active service.  The Board acknowledges that the Veteran has reported that he received treatment in 1997 for reported hand pain and/or numbness.  However, those treatment notes are not currently of record in the claims file, but even assuming the Veteran did receive treatment at that time, he has not indicated that he reported that the symptoms had occurred since service.  Further, the treatment still would have been received more than 20 years following the Veteran's separation from active service.  Further, when the Veteran did receive documented treatment in 2010, there is no indication from the treatment notes of record that he reported he had experienced symptoms since active service.  The Board finds that the treatment notes failing to show a report of hand numbness and pain since service around the time of his initial diagnosis are especially probative as the information was given at that time for purposes of attaining treatment for his CTS, and not for purposes of receiving compensation benefits.  Additionally, the Board notes that the Veteran was separated from active service in 1975.  He did not file a claim of entitlement to service connection for CTS until 2010, over 30 years following his separation from active service.  However, the Veteran was aware of the availability of compensation benefits for disabilities incurred in service well before 2010.  In this regard, the Veteran has been filing claims for compensation benefits since 1976.  The Board finds that had the Veteran actually been experiencing symptoms of CTS during the many years since his separation from active service, he likely would have filed a claim of entitlement to service connection for such.  As the Veteran's statements that he has experienced symptoms of CTS since service are inconsistent with the wealth of other evidence of record, the Board finds that his statements are not credible.

While the Veteran is competent to report symptoms of CTS, such as numbness and tingling, he is not competent to diagnose CTS or provide an opinion linking currently diagnosed bilateral CTS to active service.  A diagnosis and opinion of that nature would require medical expertise and are outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide a diagnosis or an etiology opinion with respect to CTS.

Additionally, there is no indication from the record that the Veteran was diagnosed with CTS to a compensable degree within one year of his separation from active service.  In fact, a diagnosis of CTS was not made until 2010, more than 30 years following the Veteran's separation from active service.  Therefore, presumptive service connection is not applicable in this case.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for bilateral upper extremity CTS is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for CAD

The Veteran asserts that he should have a higher rating for his service-connected CAD because his level of impairment is worse than contemplated by the currently assigned ratings.  

At an October 2009 VA examination, the Veteran reported that his CAD had been stable since his 1996 bypass surgery.  He reported that he was maintained on multiple medications for chest pain and other symptoms.  There was no history of myocardial infarction, rheumatic fever, heart rhythm disturbance, valvular heart disease, dizziness, or syncope.  Upon physical examination, there was no evidence of congestive heart failure or pulmonary hypertension.  Heart sounds were normal, there were no extra heart sounds present, and heart rhythm was regular.  There were no abnormal breath sounds.  The Veteran's bypass scar was noted to be well healed.  The examiner noted that the Veteran exhibited a workload of 7 METs, based on cardiac function alone.  The examiner noted that the Veteran's CAD did not impact his ability to work or perform activities of daily living.   

At an October 2010 VA examination, the Veteran reported that he continued to be maintained on medication for his CAD.  The Veteran reported symptoms of angina and dyspnea on moderate exertion.  The Veteran reported that he experienced occasional chest discomfort (left sided) and palpitations.  Upon physical examination, there was no evidence of congestive heart failure or pulmonary hypertension.  Heart sounds and rhythm were normal.  There was no evidence of abnormal breath sounds.  Cardiac stress testing was not indicated for compensation purposes as METs were easily estimated based on the Veteran's known disease, level of physical activity, and reported symptoms.  The estimated workload was 7-8 METs.  Heart size was normal.  It was noted that the Veteran's dyspnea upon exertion caused him to be assigned some different duties at work, but the Veteran's CAD did not otherwise impact the Veteran's occupational functioning or his ability to perform activities of daily living.  

April 2012 VA Medical Center (VAMC) Miami treatment reports show the Veteran continued to experience anginal chest pain and a workload of 7 METs on stress testing.  The examiner assessed CAD with chronic stable angina, improving with medical therapy and hypertension.  A June 20, 2012 VA Medical Center treatment note of record showed that it had been recommended that the Veteran avoid strenuous activity, including heavy lifting at work, as a result of his severe CAD and angina.  It was noted that the Veteran was ambivalent telling his boss that he could no longer perform his duties.  In a December 2015 VA Medical Center treatment note, it was noted that the Veteran had severe CAD.  

At a March 2016 VA heart examination, the Veteran report that he experienced chest pain on a daily basis which occurred whenever he exerted himself.  He reported that he worked at a produce shipping company and his job included heavy lifting, which brought on chest pain.  He reported that he would usually sit in the office until his chest pain resolved.  The Veteran reported that he did not take nitroglycerin tablets as they gave him a headache.  The examiner noted that since the Veteran's October 2010 VA examination, there had been numerous changes to his medication regime.  However, he was still maintained on medication for his CAD.  Upon physical examination, the Veteran's heart rate and rhythm were normal.  Heart sounds were normal and auscultation of the lungs was clear.  Peripheral pulses were diminished and there was some peripheral edema present.  The examiner cited to a March 2008 chest X-ray which revealed mild cardiomegaly without overt failure, and an April 2014 echocardiogram which revealed borderline concentric left ventricular hypertrophy.  The examiner noted that cardiac stress testing was not performed and an interview-based METs test was provided.  The Veteran was found to have a METs level of greater than 3, but not greater than 5 with associated fatigue and angina.  It was noted that the METs level found was consistent with activities such as light yard work (weeding), mowing the lawn, and brisk walking.   

The Board finds that the Veteran is not entitled to an initial rating in excess of 30 percent for CAD prior to June 20, 2012.  In this regard, the Board notes that cardiac stress testing and interview-based METs testing prior to that date showed a workload of 7 METs resulting in fatigue and angina.  There is no indication from the examination reports or treatment notes of record that the Veteran's CAD was not adequately controlled with medication or that the disability had much of an impact on his daily life or occupational functioning.  Therefore, an initial rating in excess of 30 percent for CAD prior to June 20, 2012, is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7017 (2016).  

The Board finds that the Veteran is entitled to 60 percent rating for CAD beginning June 20, 2012, the date in which it was first noted in a VA Medical Center treatment record that the Veteran's CAD had increased in severity.  In this regard, the Board notes that in the June 2012 treatment note, it was noted that the Veteran's CAD was severe and that he should avoid strenuous activity, to include heavy lifting at work.  The Veteran was not provided another VA examination following the indication of worsening until March 2016, at which time he was shown to have a METs workload of greater than 3, but not greater than 5.  Therefore, the Board finds that a rating of 60 percent for CAD beginning June 20, 2012, is warranted.  38 C.F.R. § 4.104, Diagnostic Code 7017 (2016).

Consideration has been given to assigning a higher rating for the period beginning June 20, 2012.  However, there is no indication from the record that the Veteran has chronic congestive heart failure, or a workload of less than 3 METs.  Additionally, while the Veteran has been noted to experience fatigue, angina, and dyspnea; there is no indication that he has syncope or dizziness, or that his left ventricular ejection fraction is less than 30 percent.  Therefore, a rating in excess of 60 percent beginning June 20, 2012, is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7017 (2016).

Increased Rating for Hypertension

The Veteran asserts that he should have a higher rating for his hypertension disability because his level of impairment is worse than contemplated by the currently assigned rating.  

At an October 2009 VA examination, the Veteran reported that his hypertension had gotten progressively worse over time and that he was treated with medication.  The Veteran denied experiencing chest pain, shortness of breath, dizziness, dysarthria, dysphagia, visual changes, and confusion.  His blood pressure at the time of the examination was 157/95.  It was noted that the Veteran's hypertension did not impact his ability to work or perform the activities of daily living.

At an October 2010 VA examination, the Veteran reported that his hypertension was stable.  He was noted to be maintained with medication and he did not experience any side effects as a result of his treatment.  There was no history of hypertensive renal disease, stroke or transischemic attach (TIA), nosebleeds related to hypertension, or headaches related to hypertension.  The Veteran did not experience dizziness, fatigue, or syncope.  The Veteran did experience dyspnea on moderate exertion, angina, palpitations, and orthopnea.  The Veteran's blood pressure readings at the time of the examination were 160/90, 155/87, and 150/85.  The examiner noted that the Veteran's hypertension did not impact the Veteran's ability to work or perform activities of daily living.

At a March 2016 VA examination, the Veteran reported that his BP was difficult to control.  He reported attempts to adhere to a low salt diet and to increase exercise, but that he experienced chest pain after walking 500 yards.  It was noted that the Veteran's hypertension medication regime had been increased over time in an effort to control the Veteran's blood pressure.  The examiner noted the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  On examination, the Veteran's blood pressure readings were 140/90, 146/84, and 138/80 with an average of 141/84.  It was noted that there were no other pertinent physical findings, complications, conditions, or signs or symptoms related to the Veteran's hypertension.  Further, the examiner noted that the Veteran's hypertension did not impact his ability to work.

A review of the record shows that the Veteran receives treatment from both private providers and the VA Medical Center for various disabilities.  However, there is no indication from the private and VA Medical Center treatment notes of record that the Veteran's hypertension is worse than that found at the several VA examinations of record.

The Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for hypertension.  In this regard, there is no record of a history of diastolic pressure predominantly 110 or more; or, systolic pressure predominantly 200 or more.  In fact, the Veteran's diastolic pressure is predominantly shown to be 100 or less and his systolic pressure is generally shown to be 160 or less.  Therefore an initial rating in excess of 10 percent for hypertension is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Entitlement to a TDIU

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities.  Service connection is currently in effect for a CAD, rated 60 percent; a left knee disability, rated 20 percent; left knee instability, rated 10 percent; a right knee disability, rated 10 percent; and hypertension, rated 10 percent.  With the inclusion of the bilateral factor, the Veteran's combined evaluation for compensation is currently 80 percent.  Therefore, the Veteran meets the percentage requirements for consideration of TDIU under 38 C.F.R. § 4.16(a).

Significantly, in this case, the evidence of record shows that the Veteran is in fact working.  There is an indication from the record that his CAD does impact his ability to perform occupational tasks and that he has been advised by his treatment providers to refrain from strenuous activity, to include heavy lifting.  However, the evidence shows that the Veteran maintains fulltime employment.  The Board notes that there is no indication from the record that the Veteran works in a protected environment or that his employment is not gainful.  

Therefore, the Board finds that while the Veteran does meet the schedular criteria for assignment of a TDIU, he is gainfully employed in a fulltime position.  Therefore, his service-connected disabilities clearly do not render him unable to secure and follow gainful employment in a variety of settings.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to a TDIU is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right upper extremity CTS is denied.

Entitlement to service connection for left upper extremity CTS is denied.

Entitlement to a rating of 60 percent, but not higher, for CAD beginning June 20, 2012, is granted.  

Entitlement to an initial rating in excess of 10 percent for hypertension is denied.

Entitlement to a TDIU is denied.


REMAND

The board finds that additional development is required before the remaining claims on appeal are decided.

In November 2015, the Board remanded the Veteran's claims for higher ratings for a left knee disability and left knee instability in order to assess the current severity of those service-connected disabilities.  The Veteran was provided a VA examination in March 2016.  VA examinations for musculoskeletal disability must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).

The Board has reviewed the March 2016 VA examination report and concludes that the findings do not meet the requirements of 38 C.F.R. § 4.59 pursuant to Correia.  Specifically, the knee and lower leg examination does not reflect joint testing for pain on passive motion or in nonweight-bearing.  Therefore, the Board finds that further examination is necessary.

Additionally, current treatment records should be identified and obtained prior to a final decision in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of his left knee disability and left knee instability.  All indicated tests and studies must be performed.  The examiner should provide all information required for rating purposes, to specifically include testing the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both knee joints.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

3.  Confirm that the VA examination report comports with this remand and undertake any other development found to be warranted. 

4.  Then, readjudicate the remaining claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


